DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/5/2020, 2/28/2021 and /7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1, 3-6, 8-13, 15, 17 and 19-20 are pending in this application.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-13, 15, 17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods for detecting text that occurs more often in a sample than it does in a baseline model (i.e. it is flagged as an anomaly), which is a mathematical concept. This judicial exception is not integrated into a practical application because this determination is never used for a technical purpose. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are all either extra solutional or are generic computer components performing generic computing functions.
As per claim 1, the method has the following steps:
A method for detecting anomalies in textual items comprising: 
A) receiving a first plurality of textual items by a computing device; 
B) training a non-parametric language model using the received first plurality of textual items by the computing device; 
C) after training the non-parametric language model, receiving a second plurality of textual items by the computing device, wherein the second plurality of textual items comprises a transcript of an interaction between an agent and a customer in a call center; 
D) calculating a cross-entropy for each textual item in the second plurality of textual items by the computing device using the non-parametric language model; and 
E) detecting an anomaly in at least one of the textual items of the second plurality of textual items by the computing device using the calculated cross-entropies.
E1) generating an alert based on the detected anomaly by the computing device;
F) determining that a number of textual items in the second plurality of textual items exceeds a first threshold by the computing device; and 
G) sliding the non-parametric language model forward using the second plurality of textual items by the computing device in response to determining that the number of textual items in the second plurality of textual items exceeds the first threshold.
Steps A, B, C, E1 and G are extrasolutional activity consistent with MPEP 2106.05(g). Steps D, E & F recite a mathematical concept consistent with MPEP 2106.04(a)(2) I. C. 
Step 1 is Yes, the claim is a process.
Step 2A, prong 1 is Yes, the claim is directed to an abstract idea.

Step 2B is No, the extrasolutional activity and computing device do not amount to significantly more.

As per claim 3, the method has the following additional steps:
H) determining that an amount of time has passed since the non-parametric language model was last slid forward exceeds a second threshold; and 
I) sliding the non-parametric language model forward using the second plurality of textual items in response to determining that the amount of time has passed since the non-parametric language model was last slid forward exceeds the second threshold.
Step H recites a mathematical concept consistent with MPEP 2106.04(a)(2) I. C.
Step I is extrasolutional activity consistent with MPEP 2106.05(g).
Step 1 is Yes, the claim is a process.
Step 2A, prong 1 is Yes, the claim is directed to an abstract idea.
Step 2A, prong 2 is No, the claim does not recite additional elements that integrate the judicial exception into a practical application. Step H is extrasolutional and the computing device is generic computing equipment.
Step 2B is No, the extrasolutional activity and computing device do not amount to significantly more.

As per claim 4, the method has the following clarification of the steps:
J) a textual item comprises a plurality of words.
This clarification does not change the above analysis.

As per claim 5, the method has the following clarification of the steps:

This clarification does not change the above analysis.

As per claim 6, the method has the following clarification of the steps:
L) calculating the cross-entropy for each textual item in the second plurality of textual items comprises calculating an average cross-entropy for each textual item in the second plurality of textual items.
This clarification does not change the above analysis.

As per claim 8, the method has the following additional steps:
N) receiving a list of textual items that were determined not to be associated with anomalies; 
O) for each textual item of the second plurality of textual items: 
determining if the textual item is in the list of textual items; and 
if the textual item is in the list of textual items, reducing the calculated cross- entropy for the textual item.
Step O recites a mathematical concept consistent with MPEP 2106.04(a)(2) I. C.
Step N is extrasolutional activity consistent with MPEP 2106.05(g).
Step 1 is Yes, the claim is a process.
Step 2A, prong 1 is Yes, the claim is directed to an abstract idea.
Step 2A, prong 2 is No, the claim does not recite additional elements that integrate the judicial exception into a practical application. Step N is extrasolutional and the computing device is generic computing equipment.
Step 2B is No, the extrasolutional activity and computing device do not amount to significantly more.

As per claim 9, the method has the following clarification of the steps:

This clarification does not change the above analysis.

As per claim 10, the method has the following steps:
A method for detecting anomalies in textual items comprising: 
A) receiving a first plurality of textual items by a computing device; 
B) training a non-parametric language model using the received first plurality of textual items by the computing device; 
C) after training the non-parametric language model, receiving a second plurality of textual items by the computing device, wherein the second plurality of textual items comprises a transcript of an interaction between an agent and a customer in a call center; 
D) calculating a cross-entropy for each textual item in the second plurality of textual items by the computing device using the non-parametric language model; and 
Q) calculating a perplexity of the non-parametric language model by the computing device; and 
R) if the calculated perplexity exceeds a threshold, sliding the non-parametric language model forward using a subset of the textual items of the second plurality by the computing device; and 
E) detecting an anomaly in at least one of the textual items of the second plurality of textual items by the computing device using the calculated cross-entropies.
E1) generating an alert based on the detected anomaly by the computing device;
F) determining that a number of textual items in the second plurality of textual items exceeds a threshold by the computing device; and 
G) sliding the non-parametric language model forward using the second plurality of textual items by the computing device in response to determining that the number of textual items in the second plurality of textual items exceeds the threshold.
Steps A, B, C, E1 & G are extrasolutional activity consistent with MPEP 2106.05(g). Steps D, E, F, Q & R recite a mathematical concept consistent with MPEP 2106.04(a)(2) I. C. 
Step 1 is Yes, the claim is a process.

Step 2A, prong 2 is No, the claim does not recite additional elements that integrate the judicial exception into a practical application. Steps A, B & C are extrasolutional and the computing device is generic computing equipment.
Step 2B is No, the extrasolutional activity and computing device do not amount to significantly more.

As per claim 11, the method has the following clarification of the steps:
J) a textual item comprises a plurality of words.
This clarification does not change the above analysis.

As per claim 12, the method has the following clarification of the steps:
K) calculating the cross-entropy for each textual item in the second plurality of textual items comprises calculating the cross-entropy using a subset of the plurality of words of the textual item.

As per claim 13, the method has the following clarification of the steps:
L) calculating the cross-entropy for each textual item in the second plurality of textual items comprises calculating an average cross-entropy for each textual item in the second plurality of textual items.
This clarification does not change the above analysis.

As per claim 15, the method has the following additional steps:
N) receiving a list of textual items that were determined not to be associated with anomalies; 
O) for each textual item of the second plurality of textual items: 
determining if the textual item is in the list of textual items; and 
if the textual item is in the list of textual items, reducing the calculated cross- entropy for the textual item.
Step O recites a mathematical concept consistent with MPEP 2106.04(a)(2) I. C.

Step 1 is Yes, the claim is a process.
Step 2A, prong 1 is Yes, the claim is directed to an abstract idea.
Step 2A, prong 2 is No, the claim does not recite additional elements that integrate the judicial exception into a practical application. Step N is extrasolutional and the computing device is generic computing equipment.
Step 2B is No, the extrasolutional activity and computing device do not amount to significantly more.

As per claim 17, the method has the following steps:
A system for detecting anomalies in textual items comprising: 
T) at least one processor; and 
U) a memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
A) receiving a first plurality of textual items by a computing device; 
B) training a non-parametric language model using the received first plurality of textual items by the computing device; 
C) after training the non-parametric language model, receiving a second plurality of textual items by the computing device, wherein the second plurality of textual items comprises a transcript of an interaction between an agent and a customer in a call center; 
D) calculating a cross-entropy for each textual item in the second plurality of textual items by the computing device using the non-parametric language model; and 
E) detecting an anomaly in at least one of the textual items of the second plurality of textual items by the computing device using the calculated cross-entropies.
E1) generating an alert based on the detected anomaly by the computing device;
F) determining that a number of textual items in the second plurality of textual items exceeds a first threshold by the computing device; and 

Steps A, B, C, E1 & G are extrasolutional activity consistent with MPEP 2106.05(g). Steps D, E & F recite a mathematical concept consistent with MPEP 2106.04(a)(2) I. C. Elements T & U are additional elements. 
Step 1 is Yes, the claim is a process.
Step 2A, prong 1 is Yes, the claim is directed to an abstract idea.
Step 2A, prong 2 is No, the claim does not recite additional elements that integrate the judicial exception into a practical application. Steps A, B & C are extrasolutional and Elements T & U are generic computing equipment.
Step 2B is No, the extrasolutional activity and generic computing equipment do not amount to significantly more.

As per claim 19, the system has the following additional steps:
H) determining that an amount of time has passed since the non-parametric language model was last slid forward exceeds a second threshold; and 
I) sliding the non-parametric language model forward using the second plurality of textual items in response to determining that the amount of time has passed since the non-parametric language model was last slid forward exceeds the second threshold.
Step H recites a mathematical concept consistent with MPEP 2106.04(a)(2) I. C.
Step I is extrasolutional activity consistent with MPEP 2106.05(g).
Step 1 is Yes, the claim is a process.
Step 2A, prong 1 is Yes, the claim is directed to an abstract idea.
Step 2A, prong 2 is No, the claim does not recite additional elements that integrate the judicial exception into a practical application. Step H is extrasolutional and the computing device is generic computing equipment.


As per claim 20, the system has the following clarification of the steps:
J) a textual item comprises a plurality of words.
This clarification does not change the above analysis.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 2/22/2022, with respect to the rejection of claims 1, 3-6, 8-13, 15, 17 and 19-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. 
Regarding the argument that the claims are not directed to an abstract idea, the Examiner does not find them persuasive. The Examiner finds that they are similar to those in Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), which the courts have found to be abstract.
Regarding the argument that the training of the non-parametric language model is not extra-solutional activity, the Examiner does not find it persuasive since there is no detail in any of the claims, either dependent or independent, regarding how the language model is trained, just that it is. This makes it the functional equivalent of data gathering. However, even if it were solutional, rather than extra-solutional, the training of a language model is simply a statistical analysis of the frequency of words in conjunction with other words included in the training material, which would also fall under the mathematical concept category.  
Regarding the argument that the claims represent an improvement in a technical field such the abstract idea is integrated into a practical application, the Examiner does not find that persuasive. First, the Examiner does not believe that identifying infrequently spoken words and phrases in text is in any way technical or technological. Were the results of this process used for some purpose other than notification, the analysis might be different, but the claims as written treat the result of the mathematical analysis as an end in itself rather than as a means to accomplish a task. Secondly, the Applicant defines an anomaly in a textual item as “a word or phrase that is appearing with a frequency that is greater than expected frequency according to a language model.” However, the argument that the non-parametric 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:

Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677